DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 1, 5, 7, and 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	There is no clear antecedent basis for “the base body” as recited in the first line of claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama (US-8,226,072).
 	Murayama shows a vacuum holding device for handling glass plates comprising a base body (3a) that is rotatably mounted to an arm (2) so that it can rotate about three axes (X,Y,Z), a plurality of vacuum holding elements (3b), and an arrangement of actuating elements including a pair of elements (3c,3b,6,6) located on opposing ends of the base body and a third generally ring-shaped element (4a) surrounding the Z-axis (see Fig. 3).  
	Regarding claim 2, when switches (6) are turned ON, the controller (5) can release the third actuating element (see col. 5, lines 29-32).
	In regard to claim 5, at least portions (6) of the first and second actuating elements are designed as push buttons (see Fig. 7A-C).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Molitor et al. (US-4,412,775) shows a vacuum holding head having two operating elements (97,98) each located near an operator’s hand when holding handles (95).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
3/23/2022